Exhibit 10.1

 

EXECUTION COPY

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of June 30,
2005 by and among KITE REALTY GROUP, L.P. (the “Borrower”), KITE REALTY GROUP
TRUST (the “Parent”), the Lenders party hereto and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent (the “Agent”).

 

WHEREAS, the Borrower, the Parent, the Lenders, the Agent and certain other
parties thereto have entered into that certain Credit Agreement dated as of
August 31, 2004 (as amended and in effect immediately prior to the date hereof,
the “Credit Agreement”); and

 

WHEREAS, the Borrower, the Parent and the Lenders desire to amend the Credit
Agreement on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereby agree
as follows:

 

Section 1.  Specific Amendments to Credit Agreement.  The parties hereto agree
that the Credit Agreement is amended as follows:

 

(a)           The Credit Agreement is amended by adding the following definition
of “Permanent Loan Estimate” to Section 1.1. in the appropriate alphabetical
location:

 

“Permanent Loan Estimate” means, as of any date of determination and with
respect to any Collateral Property, an amount equal to (a)(i) the Net Operating
Income of such Collateral Property for the two most recently ended fiscal
quarters of the Borrower times (ii) 2 divided by (iii) 1.30, divided by (b) the
mortgage constant for a 25-year loan bearing interest at a per annum rate equal
to 1.50% plus the greater of the (x) the yield on a 10 year United States
Treasury Note and (y) 6.00%.

 

(b)           The definition of “Applicable Margin” in Section 1.1. of the
Credit Agreement is amended by deleting the table contained therein and
replacing it with the following:

 

 

 

 

 

Applicable Margin

 

Applicable Margin

 

Level

 

Collateral Pool Leverage Ratio

 

For LIBOR Loans

 

For Base Rate Loans

 

1

 

Less than or equal to 60.0%

 

1.35

%

0.35

%

2

 

Greater than 60.0% but less than 65.0%

 

1.50

%

0.50

%

3

 

Greater than or equal to 65.0% but less than 70.0%

 

1.60

%

0.60

%

 

(c)           The definition of “Collateral Property Value” in Section 1.1. of
the Credit Agreement is deleted.

 

--------------------------------------------------------------------------------


 

(d)           The definitions of “Borrowing Base”, “Borrowing Base Certificate”
and “Collateral Pool Leverage Ratio” in Section 1.1. of the Credit Agreement are
restated in their entirety as follows:

 

“Borrowing Base” means an amount equal to the sum of the following: (a) with
respect to each Collateral Property that has not initially been included in
calculations of the Borrowing Base for at least two consecutive fiscal quarters
of the Parent, 70.0% of the Appraised Values of all such Collateral Properties
and (b) with respect to all other Collateral Properties, the lesser of (i) 70.0%
of the Appraised Values of all such Collateral Properties and (ii) the Permanent
Loan Estimates for all such Collateral Properties; provided, however, to the
extent that amount of the Borrowing Base attributable to Collateral Properties
leased by Loan Parties under Ground Leases would exceed 15.0% of the Borrowing
Base, such excess shall be excluded.  Notwithstanding the foregoing, a
Collateral Property shall be excluded from calculations of the Borrowing Base if
(x) at any time such Property shall cease to be an Eligible Property, (y) the
Agent shall cease to hold a valid and perfected first priority Lien in such
Collateral Property, or (z) there shall have occurred and be continuing an event
of default under the Security Deed, Assignment of Leases and Rents or other
Security Document relating to such Collateral Property.  The Borrowing Base
shall equal $0 if at any time (i) there are fewer than 8 Collateral Properties
or (ii) the Appraised Values of the Collateral Properties is less than
$130,000,000 in the aggregate.

 

“Borrowing Base Certificate” means a report certified by the chief financial
officer of the Borrower, setting forth the calculations required to establish
the Borrowing Base as of a specified date, all in form and detail satisfactory
to the Agent.

 

“Collateral Pool Leverage Ratio” means, at any time, the ratio of (a) the
aggregate principal amount of all outstanding Loans, together with the aggregate
amount of all Letter of Credit Liabilities, at such time to (b) the aggregate
Appraised Values at such time of all Collateral Properties then included in
calculations of the Borrowing Base.

 

(e)           Section 4.4 of the Credit Agreement is restated in its entirety as
follows:

 

Section 4.4  Frequency of Calculations of Borrowing Base.

 

Initially, the Borrowing Base shall be the amount set forth as such in the
Borrowing Base Certificate delivered under Section 6.1.  Thereafter, the
Borrowing Base shall be the amount set forth as such in the Borrowing Base
Certificate delivered from time to time under Section 4.2.(w), 4.3.(d) or
9.4.(g).  Any increase in the Borrowing Base shall become effective as of the
next determination of the Borrowing Base as provided in this Section, provided
that prior to such date of determination (a) the applicable Borrowing Base
Certificate substantiates such increase and (b) if at such time such Collateral
Property is

 

2

--------------------------------------------------------------------------------


 

subject to a Security Deed, the Borrower delivers to the Agent (i) if the
Property is not located in a Tie-In Jurisdiction and the increase in the
Borrowing Base is attributable in whole or in part to an increase in the
Appraised Value of such Collateral Property, an endorsement to the title
insurance policy in favor of the Agent with respect to such Collateral Property
increasing the coverage amount thereof as related to such Property to not less
than 100% of the Appraised Value of such Collateral Property and (ii) if such
Collateral Property is located in a Tie-In Jurisdiction, an endorsement to the
title insurance policy in favor of the Agent with respect to such Property
increasing the coverage amount thereof as related to such Property to not less
than the Appraised Value of such Collateral Property, as well as endorsements to
all other existing title insurance policies issued to the Agent with respect to
all other Collateral Properties located in Tie-In Jurisdictions reflecting an
increase in the aggregate insured amount under the “tie-in” endorsements to an
amount equal to the aggregate amount of the Appraised Values of all such
Properties (including each Collateral Property to which the increase in the
Borrowing Base is attributable) but in no event in an amount in excess of the
aggregate amount of the Commitments.

 

Section 2.  Conditions Precedent.  The effectiveness of the amendments to the
Credit Agreement set forth in Section 1 hereof is subject to receipt by the
Agent of each of the following, each in form and substance satisfactory to the
Agent:

 

(a)           a counterpart of this Amendment duly executed by the Borrower, the
Parent and each Lender party hereto;

 

(b)           the Reaffirmation of Obligations in the form of Exhibit A attached
to this Amendment duly executed by each existing Guarantor;

 

(c)           evidence of payment of the fees payable under Section 6 below; and

 

(d)           such other documents, instruments and agreements as the Agent may
reasonably request.

 

Section 3.  Representations.  The Borrower and the Parent represent and warrant
to the Agent and each Lender that:

 

(a)           Authorization.  Each of the Borrower and the Parent has the right
and power, and has taken all necessary action to authorize the execution and
delivery of this Amendment and to perform its respective obligations hereunder
and under the Credit Agreement, as amended by this Amendment, in accordance with
their respective terms.  This Amendment has been duly executed and delivered by
a duly authorized officer of the Borrower and by a duly authorized officer of
the Parent and both this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of the Borrower and of the
Parent enforceable against each of them in accordance with its respective terms
except as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors rights generally.

 

3

--------------------------------------------------------------------------------


 

(b)           Compliance with Laws, etc.  The execution, delivery and
performance of this Amendment and the other Loan Documents to which either
Borrower or the Parent is a party do not and will not, by the passage of time,
the giving of notice, or both:  (i) require any Governmental Approval or violate
any Applicable Law relating to the Borrower or the Parent; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of the Borrower, or any indenture, agreement or other instrument to which the
Borrower or the Parent is a party or by which they or any of their respective
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by either the Borrower or the Parent other than in favor of
the Agent for the benefit of the Lenders.

 

(c)           No Default.  No Default or Event of Default has occurred and is
continuing as of the date hereof nor will exist immediately after giving effect
to this Amendment.

 

Section 4.  Reaffirmation of Representations.  The Borrower and the Parent
hereby represent, repeat and reaffirm all representations and warranties made by
them to the Agent and the Lenders in the Credit Agreement and the other Loan
Documents to which they are a party on and as of the date hereof with the same
force and effect as if such representations and warranties were set forth in
this Amendment in full.

 

Section 5.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.

 

Section 6.  Amendment Fee.  In consideration of the Lenders party hereto
amending the Credit Agreement as provided herein, the Borrower agrees to pay to
the Agent for the account of each Lender executing this Amendment an amendment
fee equal to $5,000 for each such Lender.

 

Section 7.  Expenses.  The Borrower shall reimburse the Agent and each Lender
upon demand for all costs and expenses (including attorneys’ fees) incurred by
the Agent or any Lender in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.

 

Section 8.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 9.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 10.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.

 

4

--------------------------------------------------------------------------------


 

Section 11.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 12.  Definitions.  Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Credit Agreement.

 

[Signatures on Next Page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be executed as of the date first above written.

 

 

 

BORROWER:

 

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

PARENT:

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

[Signatures Continued on Following Page]

 

6

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment for

Kite Realty Group, L.P.]

 

 

 

 

 

LENDERS:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Agent and a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Following Page]

 

7

--------------------------------------------------------------------------------


 

[Signature Page to Third Amendment for

Kite Realty Group, L.P.]

 

 

 

 

 

BANK OF MONTREAL

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

CHEVY CHASE BANK

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REAFFIRMATION OF OBLIGATIONS

 

THIS REAFFIRMATION OF OBLIGATIONS dated as of June 30, 2005 (this
“Reaffirmation”) executed by each of the undersigned (the “Guarantors”) in favor
of WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”) and each “Lender”
a party to the Credit Agreement referred to below (the “Lenders”).

 

WHEREAS, Kite Realty Group, L.P. (the “Borrower”), Kite Realty Group Trust (the
“Parent”), the Lenders, the Agent and the other parties thereto have entered
into that certain Credit Agreement dated as of August 31, 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
August 31, 2004 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;

 

WHEREAS, the Borrower, the Agent and the Lenders are to enter into a Third
Amendment to Credit Agreement dated as of the date hereof (the “Third
Amendment”), to amend the terms of the Credit Agreement on the terms and
conditions contained therein; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Third Amendment
that the Guarantors execute and deliver this Reaffirmation.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

Section 1.  Reaffirmation.  Each Guarantor hereby reaffirms its continuing
obligations to the Agent and the Lenders under the Guaranty and agrees that the
transactions contemplated by the Third Amendment shall not in any way affect the
validity and enforceability of the Guaranty, or reduce, impair or discharge the
obligations of such Guarantor thereunder.

 

Section 2.  Governing Law.  THIS REAFFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

[Signatures on Next Page]

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Reaffirmation of Obligations as of the date and year first written above.

 

 

KITE REALTY GROUP TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

KITE PEN, LLC

 

GLENDALE CENTRE, L.L.C.

 

KITE SILVER GLEN, LLC

 

KITE WASHINGTON PARKING, LLC

 

KITE EAGLE CREEK, LLC

 

KITE KING’S LAKE, LLC

 

 

 

By: Kite Realty Group, L.P., its sole Member

 

 

 

By: Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

KRG CEDAR HILL VILLAGE, LP

 

KRG GALLERIA PLAZA, LP

 

 

 

By: KRG Texas, LLC, its sole General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

KITE SHADELAND, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signatures Continued on Following Page]

 

A-2

--------------------------------------------------------------------------------


 

[Signature Page to Reaffirmation of Obligations for

Kite Realty Group, L.P.]

 

 

 

KRG HAMILTON CROSSING, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

KITE ACWORTH, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

NOBLESVILLE PARTNERS, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

KRG SAN ANTONIO, LP

 

 

 

By: Kite San Antonio, LLC, its sole General

 

Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

KRG WATERFORD LAKES, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

A-3

--------------------------------------------------------------------------------